UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 Form 10-Q (Mark one) x Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period endedMarch 31, 2016 o Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number: 000-28453 EIGHT DRAGONS COMPANY (Exact name of registrant as specified in its charter) Nevada 000-28453 75-2610236 (State of Incorporation) (Commission File Number) (IRS Employer ID Number) 6404 International Parkway Suite 1350 Plano, Texas 75093 (Address of Principal Executive Offices)(Zip Code) (214) 420-8367 (Registrant's Telephone Number, Including Area Code) (Former name or former address, if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YES x NO o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES x NO o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act): YES x NO o State the number of shares outstanding of each of the issuer's classes of common equity as of the latest practicable date: May 3, 2016: 362,200. Transitional Small Business Disclosure Format (check one): YESoNOx Eight Dragons Company Form 10-Q for the quarter ended March 31, 2016 Table of Contents Page PART I – FINANCIAL INFORMATION Item 1. Financial Statements (unaudited) 3 Condensed Balance Sheets as of March 31, 2016 (unaudited) and December 31, 2015 3 Condensed Statements of Operations for the three months ended March 31, 2016 and 2015 (unaudited) 4 Condensed Statements of Cash Flows for the three months ended March 31, 2016 and 2015 (unaudited) 5 Notes to Condensed Financial Statements (unaudited) 6 Forward - Looking Statements
